Title: From George Washington to Elias Boudinot, 23 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters Newburgh 23 June 1783
                  
                  I do myself the honor to transmit your Excellency Copy of a Letter I have received from Mr Reuben Harvey of Cork in Ireland—and sundry papers which accompanied it.
                  The early part this Gentleman appears to have taken in the cause of this Country, and his exertions in relieving the distresses of such of our fellow Citizens whom the chance of War threw into the hands of the Enemy, entitle him to the esteem of every American and will doubtless have due weight in recommending to the notice of Congress.I have the honor to be with great respect Sir Your Excellencys Most Obedient Servant
                  
                     Go: Washington
                     
                  
               